UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                               Submitted May 31, 2006*
                                Decided June 2, 2006

                                        Before

                   Hon. THOMAS E. FAIRCHILD, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-3405

UNITED STATES OF AMERICA,                 Appeal from the United States District
    Plaintiff-Appellee,                   Court for the Northern District of Illinois,
                                          Eastern Division.
      v.
                                          No. 03 CR 759-1
DOUGLAS GREER,
    Defendant-Appellant.                  Robert W. Gettleman,
                                          Judge.

                                      ORDER

       Douglas Greer, a drug dealer in the Chicago area, pleaded guilty without the
benefit of a plea agreement to one count of money laundering, 18 U.S.C.
§ 1956(a)(1)(B)(i), and one count of possession of a firearm by a felon, id. § 922(g)(1).
At sentencing Greer argued that the probation officer should not have counted
uncharged acts of money laundering as “relevant conduct” under the sentencing
guidelines, see U.S.S.G. § 1B1.3, because the conduct was outside the statute of
limitations and thus too old to be charged independently. The district court agreed


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3405                                                                    Page 2

with Greer that the conduct was outside the statute of limitations but nonetheless
rejected his argument that, on that basis, it could not constitute relevant conduct.
The district court imposed a sentence of 57 months’ imprisonment—a sentence at
the bottom of the resulting guidelines range.

       On appeal Greer again argues that conduct outside the statute of limitations
cannot be considered relevant conduct and that, as a result, the guidelines range
should be 46 to 57 months . He acknowledges that we, and every other circuit that
has considered the issue, have previously resolved this question against him. See
United States v. Williams, 217 F.3d 751, 754 (9th Cir. 2000); United States v.
Stephens, 198 F.3d 389, 390-91 (3rd. Cir. 1999); United States v. Valenti, 121 F.3d
327, 334 (7th Cir. 1997); United States v. Matthews, 116 F.3d 305, 307-08 (7th Cir.
1997); United States v. Behr, 93 F.3d 764, 765-66 (11th Cir. 1996) (per curiam);
United States v. Silkowski, 32 F.3d 682, 688 (2d Cir. 1994); United States v.
Neighbors, 23 F.3d 306, 311 (10th Cir. 1994); United States v. Pierce, 17 F.3d 146,
150 (6th Cir. 1994); United States v. Wishnefsky, 7 F.3d 254, 257 (D.C. Cir. 1993);
United States v. Lokey, 945 F.2d 825, 840 (5th Cir. 1991). Greer asks us to
reconsider our previous decisions because the text of 18 U.S.C. § 3282(a) prohibits
punishment for any offense outside the appropriate statute of limitations and, he
continues, the increase in his offense conduct that resulted from the relevant
conduct outside the statute of limitations constitutes punishment. But the
Supreme Court has made clear that “‘consideration of information about the
defendant’s character and conduct at sentencing does not result in ‘punishment’ for
any offense other than the one of which the defendant was convicted.’” United
States v. Watts, 519 U.S. 148, 155 (1997) (per curiam) (quoting Witte v. United
States, 515 U.S. 389, 401 (1995)). Because Greer presents no new arguments, we
decline to revisit our earlier decisions.

                                                                         AFFIRMED.